DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the limitation “the outer edge candidates for the respective status regions” lacks antecedent basis. Claim 1 recites that the outer edge candidates are for the specific region, and not for the individual status regions included in the specific region. Furthermore, while claim 3 recites that each specific region includes multiple status regions (“status regions included in the specific region”) and that outer edge candidates are generated for each of the multiple status regions (“outer edge candidates for the respective status regions”), the examiner is cannot locate such subject matter in the applicant’s specification. For example, the outer edge candidates 501-505 of fig 5 are for the specific region and not for each of the multiple status regions forming the specific region.
	Regarding claim 8, the limitations of claim 8 are confusing because it is unclear whether the “result of selection of the outer edge candidate” refers to the selection made by the user in claim 1. If it indeed refers to the selection made by the user in claim 1, then it is further unclear how the generation unit utilizes such selection information in identifying the outer edge, wherein claim 1 clearly states that the identification takes place prior to the selection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wannous et al. (“Enhanced assessment of the wound-healing process by accurate multiview tissue classification”).
Regarding claim 1, Wannous discloses:
at least one processor configured to perform operations (see section II.B, a computer) as:
a generation unit that identifies at least an outer edge of a specific region in a surface layer of an object from an image of the object and that generates outer edge candidates (see section II.C, generating possible boundaries for a wound region on a skin layer of a patient); and
a control unit that selects an outer edge candidate based on an instruction from a user among the generated outer edge candidates (see section II.C, a user selecting a boundary among the possible boundaries for classification).
Regarding claim 2, Wannous further discloses wherein the control unit saves, in a storage medium, information about a shape of the selected outer edge candidate and an image of the specific region depending on the selected outer edge candidate (see section II.C, the selected boundary with corresponding classification are further used for creating a reference, therefore, an inherently storing is disclosed).
Regarding claim 3, Wannous further discloses wherein the generation unit identifies status regions included in the specific region and generates the outer edge candidates for the respective status regions (see fig 2, the wound region includes multiple regions, wherein the possible boundaries are for the wound region and also for the multiple regions).
Regarding claim 4, Wannous further discloses wherein the control unit causes a display device to display an image that is obtained by superimposing the outer edge candidates for the respective status regions on an image of the specific region, and selects an outer edge candidate based on the instruction from the user from the obtained image (see section II.C and fig 2, displaying the possible boundaries while the user selects).
Regarding claim 5, Wannous further discloses wherein the control unit causes the display device to display an image that is obtained by superimposing at least one outer edge candidate among the outer edge candidates on the specific region (see section II.C and fig 2, displaying the possible boundaries while the user selects).
Regarding claim 6, Wannous further discloses wherein the control unit causes the display device to display an image that is obtained by superimposing an outer edge candidate corresponding to at least one status region among the outer edge candidates for the respective status regions on the specific region (see section II.C and fig 2, displaying the possible boundaries while the user selects, wherein the possible boundaries are for the wound region and also for the multiple regions).
Regarding claim 7, Wannous further discloses:
wherein the generation unit classifies the specific region into classes for the respective status regions (see section II.C, assigning each of the multiple regions with tissue classes for calculating overlap score (OS) with the user selection), and
wherein the control unit selects an outer edge candidate corresponding to a class that is instructed by the user (see section II.C, the user selection is made by selecting from the multiple regions and their corresponding boundaries).
Regarding claim 8, Wannous further discloses wherein the generation unit identifies the outer edge of the specific region based on learning data in learning of a result of selection of the outer edge candidate (see sections II.C and III.B, identifying the user selected boundary, wherein such selection is further used to train a model).
Regarding claim 20, Wannous further discloses wherein the control unit causes a display device to display a preview image in which the outer edge candidates are superimposed on the specific region, and wherein the generation unit identifies the specific region and generates the outer edge candidates regarding a still image that is obtained while the preview image is displayed (see section II.C and fig 2, displaying the possible boundaries while the user selects).
Regarding claim 21, Wannous further discloses wherein the control unit obtains information for use in evaluation of the specific region based on information about an external shape of the selected outer edge candidate (see section II.C, creating a reference, for use in evaluating wound regions, based on the user selected boundary).
Regarding claim 22, Wannous further discloses wherein the specific region is an injury region in the surface layer of the object (see fig 2 and rejection of claim 1, the wound region), and wherein the control unit obtains information for use in evaluation of a size of an external shape of the injury region (see Abstract, area and volume measurements).
Regarding claim 23, Wannous further discloses wherein the injury region is an affected region of an injury that occurs in a surface layer of a skin (see fig 2 and rejection of claim 1, the wound region).
Regarding claims 24 and 25, Wannous discloses everything claimed as applied above (see rejection of claim 1).

Allowable Subject Matter
Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Wannous discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose the subject matter recited in claims 9 or 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668